ORDER

PER CURIAM:
AND NOW, this 8th day of June, 1995, upon consideration of petitioner’s application for extraordinary relief in the form of a stay of execution pending the filing and resolution of a petition for a writ of certiorari, and for the exercise of King’s Bench Powers, and the Commonwealth’s representation that it takes no position on this application, IT IS HEREBY ORDERED that petitioner’s application is GRANTED and his execution will be stayed until either the United States Supreme Court denies his petition for writ of certiorari from this Court’s ruling in Commonwealth v. Jones, 539 Pa. 222, 651 A.2d 1101 (1994), or, if his writ of certiorari is granted on this case, until the United States Supreme Court issues a ruling following argument on the merits.
MONTEMURO, J., is sitting by designation.